Case 19-63068-bem        Doc 74     Filed 07/08/20 Entered 07/08/20 17:30:54                Desc Main
                                    Document     Page 1 of 5




   IT IS ORDERED as set forth below:



   Date: July 8, 2020
                                                          _________________________________

                                                                   Barbara Ellis-Monro
                                                              U.S. Bankruptcy Court Judge


 ________________________________________________________________
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                             )          CASE NO. 19-63068-BEM
                                                   )
GEORGE VICTOR MATTHEWS,                            )          CHAPTER 7
                                                   )
             Debtor                                )

                 ORDER ON MOTION TO SETTLE AND COMPROMISE
                          VARIOUS CONTROVERSIES

         On June 12, 2020, Edwin K. Palmer, Trustee, filed a Motion to Settle and Compromise

Various Controversies (the “Motion”) (Docket No. 69). The Motion sought authority to settle

the estate’s alleged voidable transfer claim pursuant to 11 U.S.C. §§ 544, 548, and/or 550 against

GVM Trust (“GVM”) relating to the transfer of real estate by Quitclaim deed dated October 28,

2014 from George Victor Matthews (“Debtor”) to GVM (the “Transfer”). The Transfer

purported to transfer Debtor’s residence, 16675 Hopewell Rd., Milton, Fulton County, Georgia,

30004 (the “Property”) from Debtor to GVM. Trustee alleges the Transfer is avoidable and seeks

to set aside the Transfer and recover the Property for the benefit of the estate. Also, prior to

Debtor’s Chapter 7 filing, GVM was also a Defendant in a civil action pending in the Superior


                                                -1-
Case 19-63068-bem         Doc 74    Filed 07/08/20 Entered 07/08/20 17:30:54               Desc Main
                                    Document     Page 2 of 5




Court of Forsyth County, Georgia Civil Action File No. 17CV1937-1 (the “State Action”). The

State Action sought, inter alia, to set aside an earlier transfer of the Property – a transfer dated

October 16, 2014 from William V. Hadsell, as trustee of the VM Trust #1 (“VM”) to Debtor. In

the State Action, the current Plaintiff, Barbara Cash, as Trustee for VM alleges, inter alia, that

the transfer from VM to Debtor was procured by fraud. Debtor, Trustee, and GVM dispute the

allegations of VM.

       The Court has now entered an Order granting relief from stay (Doc. No. 62), and it

appears the State Action will proceed. The Defendant in the State Action is GVM, and GVM

must be allowed to defend against those claims. Moreover, GVM and Debtor have asserted

defenses to Trustee’s claims and deny the voidability of the Transfer.

       Trustee alleges in the Motion that (a) he is authorized to pursue these matters on behalf of

the estate; (b) substantial legal questions are involved in the prosecution of these matters; and (c)

the proposed settlement is in the best interest of the estate and its creditors pursuant to the

various factors set forth in In re Justice Oaks II, Ltd., 898 F.2d 1544, 1549 (11th Cir.1990) and In

the Matter of Jackson Brewing Company, 624 F.2d 599 (5th Cir.1980).

       Notice of Trustee’s Motion, of the deadline to object and for hearing was given to GVM,

Debtor, Debtor’s attorneys, and all creditors and parties in interest pursuant to the procedures of

General Order No. 24-2018 (Doc. No. 70). No party filed an objection prior to the objection

deadline (July 6, 2020). The Motion came on for hearing on July 7, 2020, at which time no

creditor or party in interest objected to the Motion. The Court has considered the Motion and all

other matters of record, including the lack of objection to the Motion. Based on the foregoing,

no further notice or hearing is required. Trustee’s Motion is deemed unopposed. The Court


                                                 -2-
Case 19-63068-bem        Doc 74    Filed 07/08/20 Entered 07/08/20 17:30:54             Desc Main
                                   Document     Page 3 of 5




finds that good cause exists to grant the relief requested in the Motion. Accordingly, it is hereby

        ORDERED that the Motion of the Trustee is GRANTED. It is further

        ORDERED that:

   a)      The firms Krevolin & Horst, LLC and the Robl Law Group, LLC may represent GVM
           in the State Action;
   b)      GVM shall execute a deed to secure debt (the “lien”) against the Property in favor of
           the Trustee in the principal amount of $140,000.00. Upon approval of the settlement,
           Trustee is authorized to immediately record his lien. This lien shall be in second
           priority to the deed to secure debt currently held by Millano Investments, LLC, filed
           for record on June 8, 2016 deed book 56232, page 643, Fulton County, Georgia
           records, in the current principal amount of $75,000.00;
   c)      The Trustee’s lien shall be reduced dollar by dollar in accordance with the reasonable
           attorney’s fees and expenses incurred by counsel for GVM in the State Action, up to a
           cap of $55,000 for the reduction of the lien;
   d)      Should GVM lose in the State Action, the Chapter 7 Trustee shall release the lien (the
           release will not occur until after exhaustion of any appeals);
   e)      Should GVM prevail in the State Action, Trustee agrees that GVM may immediately
           sell the Property to Alex Matthews at the previously agreed price ($215,000.00) (see
           Doc. No. 37), from which sale proceeds the Chapter 7 estate shall be paid the balance
           of the $140,000.00 lien less the actual attorney’s fees and expenses of counsel for
           GVM described above capped at $55,000.00; and
   f)      Should GVM prevail in the State Action, and if the attorney’s fees and expenses of
           GVM / its counsel exceed $55,000, then GVM / its counsel will retain the ability to
           pursue collection from sources other than the Property (e.g., an offer of compromise
           was made under the tort fee shifting statute, OCGA 9-11-68, and if GVM should
           prevail, GVM may pursue the plaintiff for fees);
   g)      The settlement set forth in this Motion is in full and final settlement of all claims
           asserted by Trustee against GVM and Debtor related to the Transfer, and this Order
           embodies that settlement without need for a separate settlement agreement; and
   h)      Trustee, the Chapter 7 estate, Debtor, and GVM reserve any and all other claims
           either may possess against VM, its trustees, and /or its counsel.

                                    [END OF DOCUMENT]

               (Presentation signature and parties to be served on following pages)




                                               -3-
Case 19-63068-bem        Doc 74   Filed 07/08/20 Entered 07/08/20 17:30:54         Desc Main
                                  Document     Page 4 of 5




Presented by:

/s/ W. Russell Patterson, Jr.
W. Russell Patterson, Jr.
Georgia Bar No. 566920
Attorney for Trustee

Ragsdale Beals Seigler Patterson & Gray LLP
229 Peachtree St. NE, Suite 2400
Atlanta, GA 30303-1629
(404) 588-0500
wrpjr@rbspg.com


                                     Parties to be served

United States Trustee                           Edwin K. Palmer
362 Richard Russell Bldg.                       PO Box 1284
75 Ted Turner Drive, SW                         Decatur, GA 30030
Atlanta, GA 30303-3315

Alex Matthews                                   Millano Investments, LLC
4240 Ridgebrook Bend                            c/o Malina B. Malouf, registered agent
Cumming, GA 30028                               3912 Charleston Market Street
                                                Suwanee, GA 30024

Fulton County Tax Commissioner                  Millano Investments, LLC
141 Pryor Street, SW                            P.O. Box 3693
Atlanta, GA 30303                               Suwanee, GA 30024

Brian S. Limbocker                              W. Russell Hodges
Limbocker Law Firm                              Hodges Law Firm, LLC
2230 Towne Lake Pkwy, Bldg 100-140              520 Pirkle Ferry Rd, Suite C.
Woodstock, GA 30189-5547                        Cumming, GA 30040

Michael D. Robl                                 Krevolin & Horst, LLC
Robl Law Group, LLC                             1201 W. Peachtree St. NW
3754 Lavista Rd. Suite 250                      Suite 3250
Tucker, GA 30084                                Atlanta, GA 30309-3470




                                              -4-
Case 19-63068-bem      Doc 74      Filed 07/08/20 Entered 07/08/20 17:30:54      Desc Main
                                   Document     Page 5 of 5




Victoria Ann Avery                             GVM Trust c/o its Trustee
5665 Atlanta Hwy, 102-261                      George Vourvoulias
Alpharetta, GA 30004                           PO Box 507
                                               Green Lake, WI 54941-0507

Victoria Ann Avery                             Barbara Cash
2080 One White Oak Ln.                         Trustee of VM Trust #1
Apt. 4102                                      1310 Smithdale Hts. Dr.
Cumming, GA 30041                              Cumming, GA 30040

George Victor Matthews                         Barbara J. Phillips
380 Dahlonega St. Suite 102                    1310 Smithdale Hts. Dr.
Cumming, GA 30040-8212                         Cumming, GA 30040

Brett Michael-Schiff Ledermeier                W. Russell Patterson, Jr.
McLain & Merritt                               Ragsdale Beals Seigler Patterson & Gray, LLP
11625 Rainwater Drive, Suite 125               229 Peachtree St. NE, Suite 2400
Alpharetta, GA 30009                           Atlanta, GA 30303-1629




                                            -5-
